            Case 1:19-mc-00553-AJN Document 1 Filed 11/29/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Subpoena Issued to VR Optics, LLC,
                                            Misc. No. __________________________
PELOTON INTERACTIVE, INC.,
                                            Case pending in U.S. District Court for the
          Plaintiff,                        Eastern District of Texas, Marshall Division:
vs.                                         No. 2:18-CV-00390-RWS-RSP

FLYWHEEL SPORTS, INC.,

          Defendant.


NOTICE OF MOTION OF PELOTON INTERACTIVE, INC. TO QUASH DEFENDANT
                FLYWHEEL SPORTS, INC.’S SUBPOENA




5670781
            Case 1:19-mc-00553-AJN Document 1 Filed 11/29/19 Page 2 of 2



          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 45(d)(3), and upon the

concurrently filed and served Memorandum of Law and the Declaration of Steven N. Feldman,

plaintiff Peloton Interactive, Inc. will respectfully move this Court, at a date and time set by the

Court, to quash the subpoena issued in the above-referenced matter, and for such other and further

relief as the Court deems just, necessary, and proper. Peloton respectfully requests that the Court

hold oral argument on this Motion.


 Dated: Los Angeles, California                      Respectfully submitted,
        November 29, 2019
                                                     HUESTON HENNIGAN LLP


                                                     /s/ Steven N. Feldman
                                                     Steven N. Feldman (NY Reg. No. 4775052)
                                                     HUESTON HENNIGAN LLP
                                                     523 West Sixth Street, Suite 400
                                                     Los Angeles, CA 90014
                                                     Telephone: (213) 788-7272
                                                     Facsimile: (888) 775-0898
                                                     sfeldman@hueston.com


                                                     Of counsel:

                                                     Joshua D. Liston
                                                     BEYS LISTON & MOBARGHA LLP
                                                     641 Lexington Avenue, 14th Floor
                                                     New York, NY 10022
                                                     Telephone: (646) 755-3601
                                                     Facsimile: (646) 755-3599
                                                     jliston@blmllp.com


                                                Attorneys for Plaintiff Peloton Interactive, Inc.




                                                 2
5670781
